21 F.3d 422NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
David Terry KIDD, Jr., Plaintiff Appellant,v.COMMONWEALTH OF VIRGINIA;  Department of Corrections;  MarySue Terry;  Edward Murray;  Patti L. Huffman;Karen Polinski;  Dale Smith, Defendants Appellees.
No. 93-7363.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 14, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.
David Terry Kidd, Jr., appellant pro se.
Pamela Anne Sargent, Asst. Atty. Gen., Richmond;  Peter Duane Vieth, Wooten & Hart, P.C., Roanoke, for appellees.
W.D.Va.
DISMISSED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying his motions for mistrial, for a pretrial conference, and for reconsideration of an earlier order denying his requests for a temporary restraining order or an emergency protective order.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We deny Appellant's Motion to Make Discovery